Exhibit 10.3

 



August 22, 2014

 

Robert W. Rigdon

11410 Long Pine Drive

Houston, Texas 77077

 

 

Re: Amendment of Employment Agreement

 

Dear Robert:

 

This letter will constitute an amendment (“Amendment”), effective as of the date
signed below, to your Amended & Restated Employment Agreement with Synthesis
Energy Systems, Inc. (the “Company”) dated April 8, 2011 (the “Employment
Agreement”). By execution of this letter, the Company and you acknowledge and
agree that, as of the date hereof:

 

1.Single Payment Bonus. If the Company achieves positive EBITDA (as defined
below) as of the end of a fiscal quarter, you will be entitled to a one-time
bonus award equal to the lesser of either (a) $100,000 or (b) 20% of the amount
of positive EBITDA in such fiscal quarter. This bonus shall be payable in cash
within 30 days after the issuance of the earnings release for such fiscal
quarter subject to your continued employment from the date hereof through the
date of the payment.

 

2.Bonus Award Grant. After achievement of the bonus contemplated in paragraph 1
above, if the Company achieves positive EBITDA in any subsequent fiscal quarter,
you will be entitled to a one-time bonus award equal to $100,000 for each such
quarter, for up to a maximum of four quarters, or an aggregate of $400,000. Each
such bonus shall be granted in the form of a grant of restricted stock and up to
$30,000 as a cash bonus; provided, however, in no event will the cash bonus
portion exceed 50% of the positive EBITDA for such quarter. For example, if
there is positive EBITDA of $40,000 in a fiscal quarter, the cash bonus portion
would equal $20,000 and the balance of $80,000 would be in the form of a grant
of restricted stock. The grant of the restricted stock and the cash bonus will
be made within 30 days after the after the issuance of the earnings release for
the fiscal quarter in question subject to your continued employment from the
date hereof through the date of the payment.

 

(a) Restricted Stock Grant.

 

The number of shares issued pursuant to the restricted stock grant shall be
calculated by dividing (x) the dollar amount which represents the percentage of
the bonus amount attributed to the restricted stock grant by (y) the volume
weighted-average price of the Company’s common stock over the 30 day period
commencing on the last day of the fiscal quarter in question. The restricted
stock grant shall be 100% vested on the date of grant. The restricted stock
grant shall also be subject to the terms and conditions of the Company’s Amended
and Restated 2005 Incentive Plan, as amended (the “Plan”) and the Award
Agreement for the restricted stock grant.

 

(b) Cash Grant.

 

The cash portion shall be payable in a lump sum on the date of the restricted
stock grant.

 



 

 

 

 

3.Stock Option. The Company will grant you a new nonqualified stock option to
acquire 200,000 shares of its common stock, which option shall vest in eight
quarterly installments after the date of the new grant, with the first
installment vesting on the date of grant and the next installment vesting on
September 30, 2014 and then vesting quarterly thereafter. Provided that you
remain employed as the Chief Executive Officer of the Company, the Company will
also grant you a new nonqualified stock option to acquire 100,000 shares of its
common stock on each annual anniversary date of the date of the Employment
Agreement beginning April 8, 2016, with the award vesting in three equal annual
installments beginning on the first anniversary of the date of grant of such
option. The exercise price for the new options shall be the Fair Market Value
per share of the Company’s common stock as defined in the Plan on the date of
the grant. The term of the new options will be ten years from the date of grant
and the new options will be issued in accordance with the terms and conditions
of the Plan and the Award Agreement for the option.

 

For purposes of this letter agreement, (1) “EBITDA” shall have the meaning given
such term in the earnings release which triggers the payment of such bonus
(provided, however, that for the avoidance of doubt, EBITDA shall include
dividends, if any, related to operating profits, and not return of capital, from
all joint ventures of the Company, including those in which the Company owns a
minority interest, and provided that such amount shall not be counted twice to
the extent that the Company consolidates its share of EBITDA from any such joint
ventures); and (2) “pre-tax income” shall be the amount set forth in the
Company’s consolidated statement of operations included in its financial
statements for the fiscal quarters in question.

 

All amounts payable and shares issued pursuant to this Amendment shall be
subject to all federal, state and local taxes and tax withholding requirements
(domestic and foreign).

 

You shall be entitled to the bonuses contemplated in this Amendment only if you
are continuously employed by the Company on full-time basis as either Chief
Executive Officer, or another full-time position reporting directly to then
Chief Executive Officer of the Company, during the period during which the
bonuses are earned and during the period over which the bonus amounts are paid
or vest, as applicable. In the event of any termination event contemplated by
Section 6.1 of the Employment Agreement (“Cause; Other Than Good Reason”), you
will forfeit the unearned and the earned but unpaid or unvested portion of all
amounts of the bonuses (and unvested portion of the stock options) contemplated
in this Amendment. In the event of any termination event contemplated by
Sections 6.2 (“Death or Disability”), 6.3 (“Good Reason; Without Cause; Notice
of Nonrenewal”) and 6.4 (“Termination of Employment Following a Change in
Control”) of the Employment Agreement, you will forfeit the unearned and
unvested portion of all amounts of the bonuses (and unvested portion of the
stock options) contemplated in this Amendment. In addition, the following shall
be added at the end of Section 6.6 of the Employment Agreement: “To the extent
any amount payable hereunder is subject to Code Section 409A this Agreement
shall be interpreted to comply with Code Section 409A and the terms and
definitions thereunder.”

 

You acknowledge and agree that, in connection with the restricted stock grant
contemplated in this Amendment, it is your sole responsibility, and not of the
Company, to file a timely election under Section 83(b) of the Internal Revenue
Code of 1986, as amended (an “83(b) Election”), even if you request the Company
or its representatives make such filing on your behalf.

 

This Amendment does not affect any other terms of the Employment Agreement and
all terms of the Employment Agreement shall apply to this Amendment, including
Section 6.6 to the extent applicable. If you have any questions regarding this
matter, please let us know.

 



 

 

 

 

 

SYNTHESIS ENERGY SYSTEMS, INC.

 

 

___/s/ Charles Costenbader_______________

Charles Costenbader

Chief Financial Officer

 

ACCEPTED AND AGREED

as of August 22, 2014

 

 

____/s/ Robert Rigdon_________________

Robert Rigdon

 

 



 

 

 

 

